Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group I (claims 1-5) in the reply filed on 05/11/2021 is acknowledged.  The traversal is on the grounds that “the representative claims of Group I to Group IV all have the features “a thermal sensor”” and that “the search and examination of the entire application for Group I to Group IV could be made without serious burden”. This is not found persuasive because as discussed in the previous office action,
“Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I, II, III and IV have different mode of operations and different effects. For example, invention I is a face recognition system as shown in Figs. 2A-2C (first embodiment). Invention II is a gesture recognition system as shown in Figs. 3A-3B (second embodiment). Invention III is a medical monitoring system as shown in Fig. 4 (third embodiment). Invention IV is a body temperature monitoring device as shown in Fig. 5 (fourth embodiment).”
Applicant has not pointed out where the office has erred in determining that the groups I to IV are unrelated independent inventions.
  In addition, these inventions are classified in different CPC classifications as discussed in the previous office action. The search and examination of the inventions of the Groups I through IV will require different search strategies due to their classification 
The requirement is still deemed proper and is therefore made FINAL.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Shoenfeld et al., US 20200019681 A1, published on January 16, 2020, filed on July 11, 2018, hereinafter Shoenfeld, 
Liu et al., US 20180302564 A1, published on October 18, 2018, hereinafter Liu, and
Nakamura et al., US 20200160081 A1, published on May 21, 2020, effectively filed on July 31, 2018, hereinafter Nakamura.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102 as being anticipated by Shoenfeld.
Regarding claim 1, Shoenfeld discloses a face recognition system (Fig. 1), comprising: 
a thermal sensor configured to acquire and output a thermal image with a first field of view; (“a thermal imaging camera 32” in Fig. 1 ([0021]) and “the thermal (or infrared) image data obtained from camera 32 (block [109])” ([0025]). The claimed “first field of view” is implied by the thermal imaging camera 32 outputting a thermal image.)
an image sensor configured to acquire and output an image frame with a second field of view; (“a visible light imaging camera 30” in Fig. 1 ([0021]) and “the camera or visual spectrum imager 30 to capture an image of the face of the user” for “the facial recognition procedure” ([0025]). The claimed “second field of view” is implied by the visible light imaging camera 30 outputting a visual light image.) and 
a processor configured to (“A computer-based controller 16 is here shown within the cabinet 10, and contains a face-recognition software functionality 18 for processing digital images of a user's face taken in visible light and one taken in infrared as a thermal image.” ([0019]).)
perform a face recognition according to the image frame, (“The image is compared with a library of face image data for authorized users, e.g., assigned staff nurse and pharmacy personnel, and if there is a match with an authorized user's face (block [108]) the procedure continues to test the visual light image with the thermal (or infrared) image data obtained from camera 32 (block [109]). If there is no face match found the procedure returns to the start or ready state.” ([0025])) and 
perform a living body recognition according to a regional heat distribution in the thermal image corresponding to facial features of a face image in the image frame. (“If the authorized user is actually present, then the thermal image from the thermal imaging camera 32 should match the expected image data obtained from the visual light image from camera 30.” ([0027]))
Regarding claim 3, Shoenfeld discloses the face recognition system as claimed in claim 1, wherein the processor is configured to perform a two-dimensional face recognition but not configured to perform a three-dimensional face recognition. (The performed face recognition procedure as described in [0025] is a two-dimensional face recognition procedure.) 
Regarding claim 4, Shoenfeld discloses the face recognition system as claimed in claim 1, further comprising a memory configured to previously store a temperature distribution of various face regions, and the processor is configured to compare the regional heat distribution and the temperature distribution to perform the living body recognition. (“[0011] Favorably, the computer processor memory contains a data base or library of image information corresponding to a plurality of authorized users, and the computer processor is operative to unlock the at least one locking compartment when visible and thermal images match the image information of one of the authorized users.” “The comparison can be made with previously stored thermal image data of that user”. ([0027])) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld as applied to claim 1 and further in view of Liu.
Regarding claim 2, Shoenfeld does not disclose explicitly but Liu teaches, in the analogous art of image processing when, in particular, multi-modal imaging techniques such as visual light imaging and thermal imaging are involved, wherein the first field of view is larger than or equal to the second field of view. (Liu: [0134]. “The image capturing device 102 can include a sensor, e.g., of thermal imaging, with a larger field of view (FOV) relative to the other sensor(s), and a sensor, e.g., of color imaging, with a smaller field of view (FOV) than the other sensor(s).”) 
Liu: [0134]), can be used by the face recognition system from Shoenfeld. 
Therefore, it would have been obvious to combine Shoenfeld with Liu to obtain the invention as specified in claim 2. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld as applied to claim 1 and further in view of Nakamura.
Regarding claim 5, Shoenfeld discloses the face recognition system as claimed in claim 1, wherein the processor is configured to Shoenfeld: steps 108-109 of Fig. 2 and [0025]. See also discussions in regard to claim 1.) Even though the thermal sensor 32 of Shoenfeld could have been turned on “after identifying that the image frame contains the face image” as claimed, there is no explicit disclosure from Shoenfeld.
However, Nakamura teaches, in the analogous art of image processing for personal authentication, wherein the processor is configured to turn on the thermal sensor after identifying that the image frame contains the face image. (Nakamura: steps 023 and 014 in Fig. 4 and [0064-0065].) As explained by Nakamura’s disclosure, doing so will reduce the power consumption of the face authentication process. (Nakamura: [0065].)
In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoenfeld’s disclosure with Nakamura’s teachings by combining the face recognition system (from Shoenfeld) with the technique of turning on the thermal sensor after identifying that the color image contains a face (from Nakamura) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the face recognition system would still work in the way according to Shoenfeld when the thermal sensor is turned on after identifying that the color image contains a face and the technique of turning on the thermal sensor after identifying that the color image contains a face would continue to function as taught by Nakamura. In fact, with the inclusion of Nakamura's technique of turning on Nakamura: [0065].)
Therefore, it would have been obvious to combine Shoenfeld with Nakamura to obtain the invention as specified in claim 5. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 20180039845 A1) would be a good primary reference for teaching the use of a color image camera and a thermal sensor to detect a live person. (Figs. 1-2 and 5)
Chang et al. (US 20190114495 A1) would also be a good primary reference for a live facial recognition method and system for capturing a visual image and obtaining temperature information of a person under recognition, deriving facial features according to the visual image, comparing the facial features of the visual image with corresponding facial features of a facial feature database to obtain a difference therebetween, and determining whether facial temperature conforms to a live facial recognition criterion according to the temperature information. (Figs. 1 and 5)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669